ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Hydraulics International, Inc.               )       ASBCA Nos. 60279, 60543
                                             )
Under Contract No. N68335-13-C-O 194         )

APPEARANCES FOR THE APPELLANT:                      David J. Ginsberg, Esq.
                                                    Agustin D. Orozco, Esq.
                                                     Crowell & Moring LLP
                                                     Los Angeles, CA

                                                    Mr. J.A. Riley
                                                     Vice President, Sales

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Ryan M. Kabacinski, Esq.
                                                     Trial Attorney
                                                     Lakehurst, NJ

                                 ORDER OF DISMISSAL

       The disputes have been settled. The appeals are dismissed with prejudice.

       Dated: 23 November 2016



                                              4s~~=
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60279, 60543, Appeals of
Hydraulics International, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals